In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-15-00399-CR
                                  ________________________

                           HAROLD CURTIS BIDDIE, APPELLANT

                                                   V.

                              THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 21st District Court
                                     Bastrop County, Texas
                    Trial Court No. 7068; Honorable John L. Placke, Presiding


                                         November 18, 2015

                                MEMORANDUM OPINION
                      Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

        Appellant, Harold Curtis Biddie, an inmate proceeding pro se and in forma

pauperis, seeks to appeal an order denying his motion for nunc pro tunc relief. This

appeal was transferred from the Third Court of Appeals to this court by the Texas

Supreme Court pursuant to its docket equalization efforts.1 TEX. GOV’T CODE ANN. §


        1
        Appellant also filed a petition for writ of mandamus in the Third Court of Appeals on October 23,
2015. The petition was denied. In re Biddie, No. 03-15-00678-CV, 2015 Tex. App. LEXIS 11040 (Tex.
App.—Austin October 29, 2015, orig. proceeding)(mem. op).
73.001 (West 2013). By letter dated October 29, 2015, the court directed Appellant to

show why this court has jurisdiction over this appeal. Appellant has responded to the

court’s inquiry and we now dismiss the appeal for want of jurisdiction.

       Appellant was convicted of aggravated sexual assault in 1988 and sentenced to

imprisonment for 99 years. In 1989, Appellant appealed his conviction and the Third

Court of Appeals affirmed the judgment. Twenty-six years later, Appellant filed a “Writ

of Nunc Pro Tunc,” which was denied by the trial court.

       An intermediate appellate court has no jurisdiction over an appeal from an order

denying a request for nunc pro tunc relief. Everett v. State, 82 S.W.3d 735 (Tex. App.—

Waco 2002, pet. dism’d); Sanchez v. State, 112 S.W.3d 311, 312 (Tex. App.—Corpus

Christi 2003, no pet.).    Accordingly, the court dismisses this appeal for want of

jurisdiction.



                                                       Patrick A. Pirtle
                                                            Justice


Do not publish.




                                            2